Name: 88/650/EEC: Council Decision of 21 December 1988 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Norway concerning reciprocal trade in cheese
 Type: Decision
 Subject Matter: trade policy;  international trade;  tariff policy;  Europe
 Date Published: 1988-12-30

 Avis juridique important|31988D065088/650/EEC: Council Decision of 21 December 1988 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Norway concerning reciprocal trade in cheese Official Journal L 362 , 30/12/1988 P. 0052COUNCIL DECISION of 21 December 1988 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Norway concerning reciprocal trade in cheese (88/650/EEC) (88/650/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas in the Agreement between the European Economic Community and the Kingdom of Norway concerning reciprocal trade in cheese (1), signed on 31 January 1986, the tariff quotas to be opened by the Community and Norway respectively were laid down for only 1986 to 1988; whereas the Agreement should therefore be renewed and the quotas for subsequent years should be laid down; Whereas the Commission has conducted the relevant negotiations with the Kingdom of Norway and whereas these negotiations have culminated in an agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Norway concerning reciprocal trade in cheese is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 21 December 1988. For the Council The President V. PAPANDREOU (1) OJ No L 22, 29. 1. 1986, p. 25. ANNEX Mutual information procedures In order to ensure that the prices charged by exporters are not such as to cause problems on the market of the importing country, the following information procedures shall be established: 1. Norway shall provide the Commission of the European Communities with the following information: - two weeks before the start of each quarter of the calendar year, a forecast of Norwegian exports to the Community for the following quarter (quantities envisaged, Norwegian free-at-frontier prices envisaged, foreseeable end markets), - three weeks after the close of each quarter of the calendar year, actual Norwegian exports to the Community in the preceding quarter, giving quantities exported, Norwegian free-at-frontier prices actually applied and importing Community countries. 2. The Commission of the European Communities shall provide, every quarter, price quotations and any other relevant information concerning the market in home-produced and imported cheeses.